DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This action is in response to the application filed 6 March 2020 which claims priority to PCT/US2018/055199 filed 10 October 2018 which claims priority to PRO 62/570,303 filed 10 October 2017.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitations "said screen grid and said accelerator grid" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the limitation will be interpreted as “a screen grid and an accelerator grid”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Burton et al. (US 4,821,509).
- Regarding Claim 1. Burton discloses a thruster (fig. 1, “plasma electrothermal thruster” [abstract]) comprising: 
a plasma source (11/11a) having an output (17) that emits plasma (“plasma…flows out of open end” column 5 lines 62-64); and 
an accelerator (19/22) positioned near the output (17, fig. 1 illustrates the arrangement) to receive the plasma and accelerate the plasma (“causes a discharge to be established in capillary passage between electrodes at a time when partially atomized fluid is entering supersonic nozzle through the opening. The velocity and mass flow rate of liquid flowing through the passage and the repetition rate and energy of the plasma discharge between electrodes are matched to achieve optimum operation” column 7 lines 33-40)
- Regarding Claim 2. Burton discloses the thruster of claim 1, said accelerator (19/22) comprising a metal cone (19, “metal flared tube that forms the end of nozzle” column 6 lines 46-47) having an inlet opening (17) and an outlet opening (29), the inlet opening (17) receiving the plasma and the metal cone (19) accelerating the plasma out through the outlet opening (29, “supersonic equilibrium flow nozzle, shaped as a cone or bell having a curved confining surface, to provide high efficiency in converting the very high pressure plasma into a directed supersonic flow having high momentum” column 5 line 68 through column 6 line 4).
- Regarding Claim 3. Burton discloses the thruster of claim 1, wherein said accelerator (19/22) controls current distribution to accelerate ions and electrons in the plasma (“ionized, high pressure plasma” column 8 lines 15-16).
- Regarding Claim 4. Burton discloses the thruster of claim 1, wherein said thruster (fig. 1) can be utilized on a CubeSat (“satellite station-keeping” column 3 line 61, a CubeSat is a type of satellite, allowing for Burton to read on the usage of the thruster for a CubeSat).
- Regarding Claim 5. Burton discloses the thruster of claim 1, further comprising a gap between the accelerator (19/22) and the plasma source (11/11a, fig. 1 illustrates the gap).
- Regarding Claim 10. Burton discloses the thruster of claim 1, further comprising a power source (21) providing a pulsed power signal to said plasma source (11/11a) and said accelerator (22/19) to reduce power consumption of said thruster (“high voltage DC power supply, pulse forming network or other source and electrodes connected to the pulse forming network” column 6 lines 35-38, the intended use of reducing power consumption of the thruster is realized through the pulsing of the power source).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 6 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Burton in view of Keidar et al. (US 2018/0370659).
- Regarding Claim 6. Burton discloses the thruster of claim 1, but does not disclose a magnet positioned about a distal end of said plasma source and a proximal end of said accelerator.
However, Keidar discloses a similar thruster (110, fig. 2) comprising a magnet (210) positioned about a distal end of said plasma source (fig. 2 illustrates the arrangement) and a proximal end of said accelerator (fig. 2 illustrates the arrangement). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the thruster of Burton to incorporate a magnet positioned as disclosed by Keidar to assist with directing the generated plasma jet as disclosed by Keidar in [0022]).
- Regarding Claim 8. Burton as modified discloses the thruster of claim 6.  Keidar further discloses a magnetic core (210) positioned about the accelerator (illustrated by fig. 2).
- Regarding Claim 9. Burton as modified discloses the thruster of claim 6, further comprising a current passing through said cone (19/29, illustrated by fig. 1).  Keidar further discloses said magnet (210) provides a magnetic field that with the current induces a force that accelerates the plasma (“generated plasma jet” [0022]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Burton as modified in further view of Killinger et al. (US 6,378,290).
- Regarding Claim 7. Burton as modified discloses the thruster of any of claim 6, further comprising a power source (21), said plasma source (11/11a), said metal cone (19/29) providing a pulsed power signal to reduce power consumption of said thruster (“high voltage DC power supply, pulse forming network or other source and electrodes connected to the pulse forming network” column 6 lines 35-38, the intended use of reducing power consumption of the thruster is realized through the pulsing of the power source).  Keidar further discloses said magnet (210).  Burton as modified does not disclose a screen grid and an accelerator grid. 
However, Killinger discloses a similar thruster (fig. 2-5) comprising a screen grid (11) and an accelerator grid (11).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the thruster of Burton to incorporate the screen grid and acceleration grid of Killinger to allow for increased extraction of ion streams resulting in improved thrust production as disclosed by Killinger in column 3 lines 1-5.

Claims 11-13, 15-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Burton in view of Killinger.
- Regarding Claim 11. Burton discloses a thruster (fig. 1) comprising: 
a plasma source (11/11a) having an output that emits plasma (“plasma…flows out of open end” column 5 lines 62-64); 
a metal cone (19/29) coupled to the plasma source (11/11a), said metal cone (19/29) having an input (17) that receives the plasma and an output (29).  Burton does not disclose a screen grid positioned adjacent the cone output and having one or more screen grid openings, said screen grid positively charged to repel ions between the one or more screen grid openings; and 
an accelerator grid positioned adjacent the screen grid and having one or more accelerator grid openings, said accelerator grid negatively charged to attract ions between the screen grid openings and accelerate the ions through the accelerator grid openings.
However, Killinger discloses a similar thruster (fig. 2-5) comprising a screen grid (11) positioned adjacent the cone output (5, arrangement illustrated by the figs) and having one or more screen grid openings (openings are illustrated), said screen grid positively charged to repel ions between the one or more screed grid openings (the thin grid plate of the acceleration grid connected to anode voltage source comprises holes through which ions of plasma are accelerated, plasma inherently contains positively charged ions which would be repelled by the thin grid plate of the acceleration grid connected to the anode voltage source, see column 4 lines 52-65); and an accelerator grid (11) positioned adjacent the screen grid and having one or more accelerator grid openings (see column 4 lines 52-65), said accelerator grid negatively charged to attract ions between the screen grid openings and accelerate the ions through the accelerator grid openings (see column 4 lines 52-65 and column 5 lines 30-45).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the thruster of Burton to incorporate the screen grid and acceleration grid of Killinger to allow for increased extraction of ion streams resulting in improved thrust production as disclosed by Killinger in column 3 lines 1-5.
- Regarding Claim 12. Burton as modified discloses the thruster of claim 11.  Killinger further discloses wherein the screen grid and the accelerator grid (11) comprise metal plates (“metal” column 4 line 57).
- Regarding Claim 13. Burton as modified discloses the thruster of claim 11.  Killinger further discloses wherein said accelerator grid (11) has a negative charge (-250V, column 4 line 55) that is substantially greater than the positive charge of the screen grid (1200V, column 4 line 65).
- Regarding Claim 15. Burton as modified discloses the thruster of claim 11, wherein said thruster (fig. 1) can be utilized on a CubeSat (“satellite station-keeping” column 3 line 61, a CubeSat is a type of satellite, allowing for Burton to read on the usage of the thruster for a CubeSat).
- Regarding Claim 16. Burton as modified discloses the thruster of claim 11. Killinger further discloses wherein the screen grid and the accelerator grid (11) are planar and substantially parallel to one another (fig. 3 illustrates the grids as planar and parallel to one another).
- Regarding Claim 17. Burton as modified discloses the thruster of claim 16.  Killinger further discloses wherein the screen grid is separated from the accelerator grid by a predefined distance (as illustrated and disclosed, the screen and accelerator grid of Killinger are separated by the thickness of the nozzle).
- Regarding Claim 19. Burton as modified discloses the thruster of claim 11, further comprising a power source (21) providing a pulsed power signal to said plasma source (11/11a), said metal cone (19/29), to reduce power consumption of said thruster (“high voltage DC power supply, pulse forming network or other source and electrodes connected to the pulse forming network” column 6 lines 35-38, the intended use of reducing power consumption of the thruster is realized through the pulsing of the power source).  Killinger further discloses said screen grid and said accelerator grid (11).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Burton as modified in further view of Obviousness.
- Regarding Claim 14. Burton as modified discloses the thruster of claim 11.  Burton as modified does not disclose wherein the screen grid openings are larger than the accelerator grid openings.
However, the examiner contends that Burton as modified discloses the claimed invention except for size of the grid openings.  It would have been an obvious matter of design choice to size the grid openings as claimed, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

Claims 18 is rejected under 35 U.S.C. 103 as being unpatentable over Burton as modified in further view of Keidar.
- Regarding Claim 18. Burton as modified discloses the thruster of claim 11, with said metal cone (19/29). Burton as modified does not disclose a magnet positioned about a distal end of said plasma source.
However, Keidar discloses a similar thruster (110, fig. 2) comprising a magnet (210) positioned about a distal end of said plasma source (fig. 2 illustrates the arrangement) and a proximal end of said accelerator (fig. 2 illustrates the arrangement). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the thruster of Burton to incorporate a magnet positioned as disclosed by Keidar to assist with directing the generated plasma jet as disclosed by Keidar in [0022]).
Conclusion
The prior art made of record and not relied upon but considered pertinent to applicant's disclosure can be found in PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYE W ABELL whose telephone number is (303) 297-4408.  The examiner can normally be reached on Monday - Thursday 0700-1700 MST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/TYE WILLIAM ABELL/Examiner, Art Unit 3644                                                                                                                                                                                                        11 June 2022